Title: To Thomas Jefferson from Joshua Johnson, 15 November 1790
From: Johnson, Joshua
To: Jefferson, Thomas



Sir
London 15 Novr 1790

Finding the Packet has not Sailed, affords me the opportunity of handing you the Court Gazette and Woodfalls Papers up to the 13th. We are at present quiet, and every thing bears the appearance of Peace, which will give facility to Trade, but which will add nothing in favor of the Shipping belonging to the United States. On the Meeting of Parliament the Minister will be called on, for an Account of his Conduct, and as he renders it so I will hand it you. I am always with the greatest respect and esteem, Sir, Your most obedt & very humble Servant,

Joshua Johnson

